    Case: 1:16-cv-08637 Document #: 3968 Filed: 10/30/20 Page 1 of 4 PageID #:266580




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


    IN RE BROILER CHICKEN ANTITRUST                    Case No. 1:16-cv-08637
    LITIGATION
                                                       Judge Thomas M. Durkin
    This Document Relates To:

    All Commercial and Institutional Indirect
    Purchaser Plaintiff Actions


      COMMERCIAL AND INSTITUTIONAL INDIRECT PURCHASER PLAINTIFFS’
                   MOTION FOR CLASS CERTIFICATION

          Commercial and Institutional Indirect Purchaser Plaintiffs (“CIIPPs”) hereby move the

Court pursuant to Federal Rule of Civil Procedure 23 for an order certifying (1) an Injunctive

Relief Class pursuant to Rule 23(b)(2) and (2) a Monetary Damages Class pursuant to Rule

23(b)(3) under the applicable state antitrust and consumer protection statutes and unjust

enrichment of Arizona, California, the District of Columbia, Florida, Hawaii, Iowa, Illinois,

Kansas, Massachusetts, Maine, Michigan, Minnesota, Missouri, Mississippi, Montana, North

Carolina, North Dakota, Nebraska, New Hampshire, New Mexico, Nevada, New York, Oregon,

Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont, Wisconsin, and West

Virginia.

          CIIPPs respectfully request certification of the proposed classes under the following class

definitions:

          (1) Injunctive Relief Class Pursuant to Rule 23(b)(2):

                 All entities that purchased Broilers 1 indirectly from a Defendant or
                 named co-conspirator in the United States for their own use in

1
 Broilers are defined as: chickens raised for meat consumption to be slaughtered before the age of 13
weeks, and which may be sold in a variety of forms, including fresh or frozen, and whole or in parts, but
excluding chicken that is grown, processed, and sold according to halal, kosher, free range, or organic

                                                   1
 Case: 1:16-cv-08637 Document #: 3968 Filed: 10/30/20 Page 2 of 4 PageID #:266581




                commercial food preparation from January 1, 2009, until July 31,
                2019 (the “Class Period”).

                Excluded from the CIIPP class are: Natural persons who purchased
                Broilers for their personal use and not for commercial food
                preparation (End-User Consumers); purchases of Broilers directly
                from Defendants; purchases of Broilers for resale in unaltered
                form; purchases of Broilers from an intermediary who has further
                processed the Broiler; the Defendants; the officers, directors or
                employees of any Defendant; any entity in which any Defendant has
                a controlling interest; and any affiliate, legal representative, heir or
                assign of any Defendant; any federal, state governmental entities,
                any judicial officer presiding over this action and the members of
                his/her immediate family and judicial staff, any juror assigned to this
                action; and any co-conspirator identified in this action

        (2) Monetary Damages Class Pursuant to Rule 23(b)(3):

                All entities that purchased Broilers 2 indirectly from a Defendant or
                named co-conspirator in an Indirect Purchaser State 3 for their own
                use in commercial food preparation from January 1, 2009 until July
                31, 2019 (the “Class Period”).

                Excluded from the CIIPP class are: Natural persons who purchased
                Broilers for their personal use and not for commercial food
                preparation (End-User Consumers); purchases of Broilers directly
                from Defendants; purchases of Broilers for resale in unaltered
                form; purchases of Broilers from an intermediary who has further
                processed the Broiler; the Defendants; the officers, directors or
                employees of any Defendant; any entity in which any Defendant has
                a controlling interest; and any affiliate, legal representative, heir or
                assign of any Defendant; any federal, state governmental entities,
                any judicial officer presiding over this action and the members of



standards. “Broilers” does not include dark meat chicken products, such as chicken thighs. The definition
also does not include certain “further processed” products, which include any chicken meat that has been
breaded, cooked, or “formed,” such as patties, or nuggets; or products made from mechanically separated
meat such as chicken sausages; or products that are ground, sliced, diced, or cubed. Marinated, seasoned,
frozen and portioned products, that are not otherwise further processed, are included within the definition
of Broilers.
2
  The definition of Broilers is the same for the damages class, as are the exclusions.
3
  CIIPPs are asserting damages claims where they reside or purchased Broilers in: Arizona, California, the
District of Columbia, Florida, Hawaii, Iowa, Illinois, Kansas, Massachusetts, Maine, Michigan, Minnesota,
Missouri, Mississippi, Montana, North Carolina, North Dakota, Nebraska, New Hampshire, New Mexico,
Nevada, New York, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont,
Wisconsin, or West Virginia.

                                                    2
 Case: 1:16-cv-08637 Document #: 3968 Filed: 10/30/20 Page 3 of 4 PageID #:266582




              his/her immediate family and judicial staff, any juror assigned to this
              action; and any co-conspirator identified in this action

       This motion is based on the accompanying Memorandum of Law in Support of

Commercial and Institutional Indirect Purchaser Plaintiffs’ Motion for Class Certification, all

accompanying declarations and exhibits, the pleadings and papers on file in this action, oral

argument and such other matters as the Court may consider in hearing the motion.

                                             Respectfully Submitted:


Dated: October 30, 2020                      /s/ Adam J. Zapala
                                             Adam J. Zapala
                                             Tamarah Prevost
                                             James G.B. Dallal
                                             COTCHETT, PITRE & MCCARTHY, LLP
                                             840 Malcolm Road, Suite 200
                                             Burlingame, CA 94010
                                             Tel: (650) 697-6000
                                             azapala@cpmlegal.com
                                             tprevost@cpmlegal.com
                                             jdallal@cpmlegal.com

                                             Alexander E. Barnett
                                             COTCHETT, PITRE & MCCARTHY, LLP
                                             40 Worth Street, 10th Floor
                                             New York, NY 10013
                                             Tel: (212) 201-6820
                                             abarnett@cpmlegal.com

                                             Daniel E. Gustafson
                                             Daniel C. Hedlund
                                             Michelle J. Looby
                                             Joshua J. Rissman
                                             Brittany Resch
                                             GUSTAFSON GLUEK PLLC
                                             120 South Sixth Street, #2600
                                             Minneapolis, MN 55402
                                             Tel: (612) 333-8844
                                             dgustafson@gustafsongluek.com
                                             dhedlund@gustafsongluek.com
                                             mlooby@gustafsongluek.com
                                             jrissman@gustafsongluek.com
                                             bresch@gustafsongluek.com

                                                3
Case: 1:16-cv-08637 Document #: 3968 Filed: 10/30/20 Page 4 of 4 PageID #:266583




                                    Interim Co-Class Counsel on Behalf of
                                    Commercial and Institutional Indirect Purchasers

                                    Kenneth A. Wexler
                                    Edward A. Wallace
                                    Melinda J. Morales
                                    WEXLER WALLACE LLP
                                    55 W. Monroe Street, Suite 3300
                                    Chicago, IL 60603
                                    Tel: (312) 346-2222
                                    kaw@wexlerwallace.com
                                    eaw@wexlerwallace.com
                                    mjm@wexlerwallace.com

                                    Interim Liaison Counsel on Behalf of
                                    Commercial and Institutional Indirect
                                    Purchasers




                                       4
